Citation Nr: 1145122	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  05-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from November 1965 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2006, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folders.

In January 2007, the Board remanded this case for readjudication in view of the Board's decision.  In March 2009, the Board granted certain claims and remanded the TDIU claim.  Thereafter, the originating agency continued to deny the claim for a TDIU and the case was returned to the Board.  In November 2010, the Board remanded this case for extra-schedular consideration under 38 C.F.R. § 4.16(b).  Thereafter, the originating agency forwarded the case to the Director of the Compensation and Pension Service for extra-schedular consideration.  In December 2010, the designee of the Compensation and Pension Service determined that a TDIU on an extra-schedular basis was not in order.  Accordingly, the case has been returned to the Board for appellate action.


FINDING OF FACT

The appellant's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.





CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2011).

I.  Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, 'when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.'  38 C.F.R. §§ 3.340(a)(1), 4.15.

'Substantially gainful employment' is that employment 'which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.'  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  'Marginal employment shall not be considered substantially gainful employment.'  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of determining whether a claimant has one disability rated at 60 percent or more, disabilities resulting from injuries incurred in combat will be considered one disability.  38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim for a TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  38 C.F.R. § 4.16(b).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





II.  Analysis

The appellant's service-connected disabilities are posttraumatic stress disorder (PTSD), rated 30 percent disabling; degenerative disc disease of the lower back, rated 20 percent disabling; diabetes mellitus type II with bilateral cataract, rated 10 percent disabling; right leg disability, rated noncompensably disabling; left leg disability, rated noncompensably disabling; bilateral pes planus, rated noncompensably disabling; and hepatitis C, rated noncompensably disabling.  As of October 2008, the appellant's combined rating for his service- connected disabilities is 50 percent.

In this case, the appellant does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) since he does not have at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  

As such, the Board has considered whether entitlement to TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16(b).

Accordingly, the remaining question is whether his service-connected disabilities are sufficient by themselves to render him unemployable.

The record shows that the appellant has 12 years of education and one year of technical school.  The appellant is not currently employed.  He last worked for Adelphia Communications and stopped work in 2003.  The company reported in July 2004 that the appellant could not pass the required Technical Training Course and could not obtain pole climbing and ladder handling certification.  It was noted that the appellant could not fulfill the essential functions of his position.  The record further shows that the appellant had a history of job problems-having been fired 3 to 4 times due to an inability to get along with others.

In addition, the record shows that the appellant has been found disabled by SSA due disability of the muscle, ligament, and "fasci"-primarily-along with anxiety disorder-secondarily.  The SSA disability evaluation dated in December 2004 shows complaints of arthritis of the back and other joints.  The assessment included PTSD, osteoarthritis of the spine with inability to tolerate sitting for any prolonged time, hypertension by history, and other nonservice-connected disorders.  SSA psychiatric evaluation reflects, by history, that the appellant last worked in 2002 "at which time an old injury flared up and started bothering him when he was climbing poles."  An adjustment disorder with mixed feature was diagnosed and a Global Assessment of Functioning (GAF) score of 45 was assigned.

The record shows that the appellant's GAF score ranged from 45 to 55 during the appeal period, but were mostly less than 50 demonstrating serious occupational impairment.  It is noted that the GAF score is based on a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41- 50 is assigned where there are 'Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'  Id.  A score of 51-60 is assigned where there are moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Id.

The appellant has consistently maintained that his service-connected back and psychiatric disabilities preclude him from working.  During VA treatment for back pain in January 2005, the appellant reported an "inability to work for the past 3 years," noting that he had previously worked with cable and climbing.  The record shows that the appellant obtained physical therapy.  A 2005 MRI reflects a disc bulge that may be pressing on a nerve.  VA treatment records reflect that the appellant takes medications for back pain and for psychiatric symptoms.  VA treatment records show limitation of motion of the spine and paraspinal tenderness.  Various assessments reflect radiculitis.

On a VA examination in April 2008 for the service-connected back disorder, it was noted that the appellant had worked in the cable industry, which involved climbing poles, and that he was "unable to perform his duties."  The examiner noted that his disability caused daily pain characterized as "severe, 10/10 and will last all day."  Diagnoses included degenerative disc disease of the lumbar spine with radiculopathy, spondylosis of the lumbar spine, and chronic lumbosacral strain with spasm.

The report of a VA psychiatric examination in September 2008 reflects moderate to severe social and occupational impairment.  The appellant noted that he had been fired in the past from jobs due to not getting along with others.

A VA treatment record dated in March 2009 reflects a GAF score of 40-indicative of serious symptoms or any serious impairment in social and occupational functioning (e.g., unable to keep a job).  Id.

After reviewing the evidence of record, the Board finds that a TDIU on an extra-schedular basis under 38 C.F.R. § 4.15(b) is warranted.  The evidence shows that the appellant's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.  The record shows that the appellant has limited education, and that his service-connected physical and mental disorders have rendered him essentially unable to perform substantially gainful employment.  Work records and statements from the appellant show that he cannot perform the duties of his prior job-climbing poles.  Furthermore, the evidence shows that the appellant is unable to perform the mental or physical acts required for substantially gainful employment in view of his limited education and work experience.  Medical and lay statements reflect physical limitations due to back pain and medications.  This evidence further shows serious occupational impairment due service-connected psychiatric disorder.

Accordingly, the Veteran is entitled to a TDIU.




ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


